ORDER
PER CURIAM.
Raymond Bonds (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion because Movant’s trial counsel was ineffective for failing to object to the prosecutor’s cross-examination of Mov-ant regarding a prior juvenile conviction.
*836We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the de-tañed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).